EXHIBIT 99.1 B Communications Ltd.’s Earnings Release For First Quarter 2013 Scheduled For May 13, 2013 Ramat-Gan, Israel May 6, 2013, B Communications Ltd. (NASDAQ/TASE: Bcom), today announced that it will release its First quarter results for 2013 on Monday, May 13 2013 About B Communications B Communications is a telecommunications-oriented holding company and its primary holding is its controlling interest in in Bezeq, The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BZEQ). B Communications shares are traded on NASDAQ and the TASE under the symbol BCOM For more information, please visit the following Internet sites: www.eurocom.co.il; www.igld.com; www.bcommunications.co.il; www.ir.bezeq.co.il
